On Petition for Rehearing.
Townsend, C. J.
Appellees contended in their original brief that the judgment herein was void, because the court did not specially find the facts indicated by §8897 Burns 1914, Acts 1905 p. 383. We failed to discuss this question in the original opinion.
So much of §8897 Burns 1914, supra, as is essential to understand the point is as follows: “Whenever such territory is annexed * * * as provided in the foregoing section, * * * by special ordinance * * *, *258an appeal may be taken $ * * by one or more persons deeming himself or themselves aggrieved * * *, filing their remonstrances in writing against such annexation, together with a copy of such ordinance, in the circuit or superior courts * * * within 10 days after the last publication provided for in the preceding section; such written remonstrance or complaint shall state the reason why such annexation ought not in justice take place. * * * summons shall be served upon the proper officers of the city * * *, and such city shall become defendant * * *, and shall be required to appear and answer as in other cases. The court shall thereupon proceed to hear and determine such appeal without the intervention of a jury, and shall give judgment upon the question of such annexation according to the evidence which either party may introduce relevant to the issue. If the court should be satisfied upon the hearing that less than seventy-five per cent, of the persons owning property in the territory sought to be annexed, if such territory is unplatted ground, * * * have remonstrated and that the adding of such territory to the city will be for its interest and will cause no manifest injury to the persons owning property in the territory sought to be annexed, he shall so find and said annexation shall take place. If the court shall be satisfied that seventy-five per cent, or more of the persons owning property in the territory sought to be annexed, if such territory is unplatted ground, * * * have remonstrated, then such annexation shall not take place, unless the court shall find from the evidence that the prosperity of such city and territory will be materially retarded and the safety of the inhabitants and property thereof be endangered without such annexation. In case the court shall so find, the annexation shall take place, notwithstanding the remonstrances. Such decision shall be *259final, and no appeal shall lie therefrom, nor shall the laws touching change of venue from the county apply. But changes of venue from the judge may be had as in other cases. Costs shall follow judgment.”
This section then provides, that the territory shall not be a part of the city pending the appeal; that the judgment of annexation shall particularly describe the ordinance; that the county clerk shall deliver a certified copy of the judgment to the city clerk; that, if annexation is denied, no further annexation proceedings shall be lawful for two years.
6. Now it will be observed that the matter is referred to a court having general jurisdiction, which is invoked by filing a complaint and the service of summons as in other cases. But counsel for appellees contend that the judgment is void, because the court failed to find specially that less than seventy-five per cent, had remonstrated, and that the adding of such territory to the city would be for its interest and would cause no manifest injury to persons owning property in the territory; or, because the court failed to find specially that seventy-five per cent, had remonstrated and that the prosperity of the city and the territory would be retarded and the safety of the inhabitants and their property would be endangered. To put it more concisely, it is contended that even though the court obtained jurisdiction by the filing of a complaint or remonstrance, and the service of summons, yet it lost jurisdiction thereafter by failing to follow the statute, the provisions of which, appellees claim, are mandatory so far as findings are concerned.
Counsel for appellees cite Freeman, Judgments (4th ed.) §123, as follows: “The jurisdiction exercised by courts of record is, in many cases, dependent upon special statutes conferring an authority in derogation of the common law, and specifying the manner in which *260such authority' shall be employed. The decided preponderance of adjudged cases upon the subject establishes the rule that judgments arising from the exercise of this jurisdiction are to be regarded in no other light, and supported by no other presumptions, than judgments pronounced in courts not of record. The particular state of facts necessary to confer jurisdiction, will not be presumed; and if such facts do not appear, the judgment will be treated as void. * * *”
A part of the above section of Freeman, Judgments (4th ed.) §123, which counsel omit, is as follows:
“The doctrine that the judgments of courts of record are of any less force, or are to be subjected to any closer scrutiny, or that they are attended with any less liberal presumptions, when created by virtue of a special or statutory authority, than when rendered in the exercise of ordinary jurisdiction, has been repudiated in some of the states; and the reasons sustaining this repudiation have been stated with such clearness and force, as to produce the conviction that the doctrine repudiated has no foundation in principle, however strongly it may be sustained by precedent. In the first place, it is shown that the discrimination between courts of record and courts not of record ‘is founded upon considerations of the wisest policy, which are obvious to all. Courts of record are presided over by men of experience and learned in the law, assisted by counsel also of experience and learning, who, in the discharge of their duties to their clients, necessarily act as advisers of the court. Their proceedings are conducted with solemnity and deliberation, and in strict conformity with established modes, with which long experience has made the court and bar familiar, and above all, they are taken down and made a matter of record at or about the time they transpire. Of inferior courts, as a general rule, none of these things can be affirmed.’ In the second place it *261is shown, that none of those reasons upon which the discrimination between different courts rests tends to justify any discrimination between different. proceedings, conducted by the same court; that whether a court proceeds according to the ‘course of the common law,’ or according to some authority conferred and some course prescribed by a statute, it is, in either case, presided over by the same judge, assisted by the same counsel and officers, and conducted with the same wisdom, caution and solemnity. In either case its proceedings are equally matters of record, and equally subject to fixed and well-understood laws. And finally, it is suggested that, as no reason has been given for regarding the same tribunal with different degrees of consideration, according to circumstances which seem not to affect its claims to our confidence, therefore all its adjudications, though arising out of the exercise of lawful jurisdiction conferred at different times, or from different but equally competent sources, should be subjected to similar rules and indulged with equal presumptions.”
7. We are inclined to approve the latter quotation from Mr. Freeman as being the reasonable rule where special matters are referred to courts of general jurisdiction. We do not deny, however, that the legislature could have required the court to find the facts specially. But when a special statutory proceeding is referred to a court of general jurisdiction, we are less inclined to think that the legislature intended to have the facts found specially, unless there is a clear expression to that effect. When a matter is referred to a court of record having general jurisdiction, the legislative intent to deprive that court of jurisdiction because of failure to act in a particular way, ought to be very clear from the language used in the statute.
*2626. *261We do not believe that the legislature intended, by *262the use of the words “find” and “so find” in §8897 Burns 1914, supra, to require more than a general finding.
When this matter is appealed to a circuit or superior court, the learning, the intelligence, the conscience of the judge have not departed- simply because it is a special proceeding. If they have departed, it is difficult to see how finding the facts specially would recall them. There is no appeal from the decision of thg circuit or superior court. If these courts, acting in this special matter, should be so arbitrary as to annex where there was no reason for annexation, or deny annexation where there was every reason for it, it does not appear to us that such a court would have any qualms of conscience to find specially all that is required by the statute.
Counsel in their petition for rehearing picture to us a veritable chamber of legal horrors as to the consequences of our decision in the matter of taxation, and confusion in the collection of moneys. We foresaw this and attempted to forestall some of it by the last paragraph in our original opinion. We are impressed by the confusion' in the situation but we are not abashed by it. The persons interested in this judgment stood by and acquiesced in it until about the time of the expiration of its anomalous postponement. We deny any responsibility for the consequences of this laches.
Petition for rehearing is overruled.
Myers, J., absent.